Title: To James Madison from Peter Stirling, 3 April 1802 (Abstract)
From: Stirling, Peter
To: Madison, James


3 April 1802, Barcelona. Notes that his last letter of 19 Dec. 1801, sent by way of Lisbon, enclosed an abstract of the arrivals of American ships at Barcelona from 2 Apr. 1800 to 7 Dec. 1801. Encloses an abstract of the arrivals from 10 Jan. 1802 to 26 Mar. 1802. “The American merchantmen that come this way … come to bad markett. Wheat and Flower is an article that is not plentifull here, but we are now near the Crop.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 1 p.; docketed by Brent. Enclosure not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:327.



   
   A full transcription of this document has been added to the digital edition.

